Citation Nr: 1545195	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-06 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) service in the U.S. Army from November 2002 to June 2003 and additional U.S. Army Reserves (USAR) service from June 2003 to April 2007.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A videoconference Board hearing was held at the RO in June 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

In March 2012 and April 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development. 

In January 2015, the Board denied the instant claim.  The Veteran subsequently appealed the January 2015 Board decision to the Court of Appeals for Veterans Claims (Court).  In August 2015, the Court granted the Amended Joint Motion for Remand (JMR) filed by representatives of both parties, vacating the Board's January 2015 decision, and remanding the claim to the Board for further proceedings consistent with the JMR.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals that they consist of various adjudicatory documents that are either duplicative of the evidence in the VBMS paperless file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.   Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
With regards to the claim for service connection for bilateral shin splints, the Veteran has alleged that it was incurred during active service and forced him to retire from the USAR in 2007.  A March 2012 VA examiner found that there was a diagnosis of bilateral shin splints but also opined that there had never been objective evidence of such a diagnosis with an Magnetic Resonance Imaging (MRI) scan or compartment pressure measurement pre and post exercise.  The March 2012 examiner further noted that, in the absence of objective evidence to diagnose the condition, he could not assign it service connection.  Similarly, a May 2014 VA examiner indicated that the Veteran had a normal physical examination and radiographic studies obtained in March 2012.  He noted that the Veteran had been previously diagnosed with shin splints but based on the normal examination and normal imaging studies, there was no objective evidence to confirm a diagnosis of shin splints and that he could not state that the Veteran's current condition was service connected without confirming objective data.  

Even though the May 2014 examiner was satisfied with the radiographic studies and could not confirm a diagnosis, the parties to the August 2015 JMR determined that both examiners had noted a diagnosis of shin splints, that they both believed that some objective testing may be able to provide a definite diagnosis of the purported shin splints, and there was no evidence that this test had been conducted.  In light of this deficiency and the Court's August 2015 JMR, an addendum opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic examination to determine the nature and likely etiology of his claimed bilateral shin splints.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed, to include X-ray and MRI and/or compartment pressure measurement pre and post exercise.  All manifestations of current disability should be described in detail.  

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following question:

a) Does the Veteran have any current, chronic disability affecting his bilateral shins, to include bilateral shin splints?  If diagnostic testing such as an MRI scan and/or compartment pressure measurement or other objective evidence of a diagnosis is not necessary or cannot be conducted, the examiner should explain why in detail.  

b) If so, is it at least as likely as not (a 50 percent or higher probability) that any current disability of the Veteran's bilateral shins began on active duty for training or inactive duty training?

In answering these questions, the examiner must consider (1) all service treatment records, which include the records showing shin splints diagnosed in January 2003, with subsequent medical profiles for shin splints in January 2004; (2) private treatment records; (3) all post-service treatment records, in particular an October 2006 record from Dr. G. which indicated that the Veteran may have a permanent disability; and (4) any lay evidence which has been provided by the Veteran regarding his complaints regarding his lower extremities, to include bilateral shins. 

Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts. If an opinion cannot be provided without resort to speculation, the examiner must explain the reason; e.g. insufficient evidence in the file, inadequate state of medical knowledge in the relevant field, or inadequate knowledge and experience of the examiner.

2.  Following completion of the above development, readjudicate the Veteran's claim for service connection for bilateral shin splints.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for any scheduled examination may result in a decision based on the evidence of record.  38 C.F.R. § 3.655 (2015). 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

